IN THE SUPREME COURT OF THE STATE OF DELAWARE

    VICTOR RESTREPO-DUQUE,                       §
                                                 §   No. 557, 2016
           Defendant Below,                      §
           Appellant,                            §
                                                 §   Court Below: Superior Court
           v.                                    §   of the State of Delaware
                                                 §
    STATE OF DELAWARE,                           §   Cr. ID No. 1406023843 (N)
                                                 §
           Plaintiff Below,                      §
           Appellee.                             §

                              Submitted: August 23, 2017
                              Decided:   August 23, 2017

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                         ORDER

         This 23rd day of August 2017, it appears to the Court that the judgment of the

Superior Court should be affirmed for the reasons stated in its order dated April 8,

2016.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is hereby AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




1
    State v. Restrepo-Duque, Cr. ID No. 1406023843 (Del. Super. Apr. 8, 2016) (ORDER).